Citation Nr: 0901241	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-43 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2004 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  Additional RO 
consideration of a July 2008 VA examination report was waived 
in December 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Pulmonary function testing consistently shows FEV-1 and 
FEV-1/FVC of greater than 70 percent predicted, with use of 
daily inhalational or oral bronchodilator therapy.  

2.	The veteran is not shown to require monthly visits to a 
physician to treat exacerbations of his asthma, nor have 
daily or at least three courses per year of systemic oral or 
parenteral corticosteroids been prescribed during the appeal 
period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Code 6602 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in December 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all necessary 
notifications to satisfy these provisions.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  In May 2008, the veteran was 
provided all necessary notifications to satisfy these 
provisions.  

The veteran is seeking an increased evaluation for his 
service connected bronchial asthma.  It is noted that service 
connection for this disorder was granted by rating decision 
dated in 1958 and that the current 30 percent evaluation has 
been in effect since 1972 and is protected.  38 C.F.R. 
§ 3.951.  

The present appeal involves the veteran's claim that the 
severity of his service-connected bronchial asthma warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

For bronchial asthma, with FEV-1 of between 56 to 70 percent 
predicted, or; FEV -FVC of 56 to 70 percent predicted, or 
with intermittent inhalational or oral bronchodilator 
therapy, or with inhalational anti-inflammatory medication, a 
30 percent rating is warranted.  For bronchial asthma, with 
FEV-1 of between 40 to 55 percent predicted, or; FEV -FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids, a 60 percent is warranted.  With 
FEV-1 that is less than 40 percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high does corticosteroids or 
immuno-suppressive medications warrants a 100 percent rating.  
38 C.F.R. § 4.97, Code 6602.  

The Board has reviewed the evidence of record, which includes 
VA outpatient treatment records, dated from 2003 to 2007, the 
results of three VA compensation examinations, dated in 
December 2003, November 2006, and July 2008, and the 
veteran's testimony at two hearings on appeal.  After 
complete review of the record no basis can be found for an 
increase in the 30 percent award currently assigned for the 
veteran's bronchial asthma.  In this regard, the Board notes 
that the criteria for the next higher evaluation, 60 percent, 
have not been met.  The veteran is not shown to have had 
daily or at least three courses per year of systemic oral or 
parenteral corticosteroids and is not shown to have required 
monthly care by a physician for exacerbations of his disorder 
during the appeal period.  The outpatient treatment records 
show only routine visits for various disorders, including 
medication management of his asthma.  In addition, pulmonary 
function testing performed in connection with compensation 
examinations show his FEV-1 and FEV-1/FVC levels to be stable 
at just over 70 percent predicted.  This does not approach 
the 55 percent predicted levels that would be necessary for a 
rating in excess of 30 percent.  Although the veteran 
testified that he believed he took steroid medication at 
times, the Board finds this statement is not supported by the 
treatment records that show only bronchodilator therapy.  

Under these circumstances a rating in excess of 30 percent is 
not warranted.  The preponderance of the evidence is against 
the claim, and therefore the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for bronchial asthma is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


